Ostrander, J.
(dissenting). A majority of the justices being of opinion that the statute in question is valid, I should register a bare dissent if the Constitution did not require reasons for a dissent to be stated.
It is said in the majority opinion that “a careful study of the various provisions of the act persuades us that a privilege tax was intended rather than a property tax.” This proposition is advanced in the face of a contrary, express, legislative declaration. In the title the act is described as one “to provide for levying specific taxes upon such vehicles so operated. * * * ” It is provided in section 7 that the secretary of State shall collect taxes before registering a motor vehicle, “which taxes shall be all the lawful tax collectible on such motor vehicle and shall exempt such motor vehicle from all other forms of taxation.” In the body of the act, while there are some inconsistent provisions and some phrasing and some provisions upon which one may insecurely hang the theory of a privilege rather than a property tax, it is made plain that one object of the act is to take motor vehicles operated on the highways out of the class of property paying taxes upon an ad valorem, basis and put them into a class which shall pay specific taxes; to substitute one method of taxing property for the' other. The purpose made manifest in the act is not a purpose to confer upon automobile, owners, or upon persons using automobiles, a privilege, not a purpose to tax a privilege, or a business, or occupation, but a purpose to tax property. The act bears no resemblance to the liquor law of 1887, considered in Robison *296v. Miner, referred to in the majority opinion. To say that the legislature may exempt from other taxation property which pays a specific tax is to state a proposition which involves the idea that the specific tax is a tax on property. The specific tax levied upon mortgages and land contracts is a tax upon property, and to sustain the legislation which imposed the tax is not to sustain the proposition that the act in question here provides for a privilege tax.
The proposition upon which the majority opinion must rest is not that a specific tax upon property may be in lieu of all other taxes upon the property, but is that a privilege tax may be levied which shall be in lieu of all taxes upon a certain class of property. Because if it is conceded that the tax imposed by this act is a tax upon property, it must also be conceded that the act has more than one object. The legislation is, in my opinion, a perfect example of an act embracing more than one object, and it illustrates the evil at which the constitutional inhibition which demands that no act shall embrace more than one object is aimed. If the act provides for a privilege tax, the tax and privilege should go together. In the operation of this law they will not go together. And, in the majority opinion, it is found to be necessary to create a class of automobile users who are exempt from payment of the privilege tax. If it is not a tax upon property, and is a privilege tax, then it does not at all interfere with the assessment of property by the State board of assessors. The assessment of property which they are required to make will be neither increased nor diminished on account of the fact that certain corporations, the property of which they value for taxation, own automobiles which they operate upon the highways.
The majority opinion rests, also, in part, and in essential part, upon the proposition that the legislature may exempt from taxation such property as it chooses. *297This is undoubtedly the statement of a general rule. I think it unnecessary to pursue the subject beyond remarking that in my opinion the power to exempt property from taxation is not unlimited, nor is the power unlimited to bestow for the benefit of one local community the taxes contributed in another.
I content myself with the attempt to point out that this act has various objects, the combination of which in one statute may be supposed to have contributed to its enactment.
Kühn, J., concurred with Ostrander, J.